DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on August 15, 2022.
Claims 8 and 20 have been cancelled, new claims 21 and 22 have been added.
Claims 1-7, 9-19, 21 and 22 are pending.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed August 15, 2022, with respect to claims 1-7 and 9-19 have been fully considered and are persuasive.  The rejection of April 14, 2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a process for managing electrical signals from a plurality of conversion devices in an aircraft, having the steps of continually reading electrical outputs from each of first, second, and third conversion devices in the plurality, the electrical outputs of each of the first, second, and third conversion devices being determined by rotatable internal members included in each of the first, second and third conversion devices, the internal members, upon being rotated by the mechanical system, creating the electrical outputs; determining if any of the first, second, and third conversion devices are outside of a predetermined range, an inclusion in the range indicating operability; establishing thrust commands in the engine control system based on the inclusion in the range of each of the electrical outputs received from the first, second, and third conversion devices and the remaining steps of claim 1.
The prior art does not anticipate or render obvious a throttle-control system for aircraft having a throttle lever mechanically connected to a first, second, and third conversion device via first, second, and third mechanical linkage arrangements, respectively; the first, second, and third conversion devices operably connected into the first, second, and third mechanical linkage arrangements, respectively; the first, second and third conversion devices each configured to internally receive mechanical rotation created by the throttle lever, and generate first, second, and third signals, respectively; determine if the signal readings from any of the first, second, and third conversion devices are outside of a predetermined range, an inclusion in the range indicating operability; establish a thrust output based upon the consideration of the inclusion of each of the signals received from the first, second, and third conversion devices inside the range and the remaining structure of claim 14.
The prior art does not anticipate or render obvious a throttle system having a first, a second, and a third conversion device ;Page 5 of 10establishing thrust commands in the engine control system based on the inclusion in the range of each of the first, second, and third signal outputs received from the first, second, and third conversion devices; and where: (i) only one of the readings from the first, second, and third conversion devices is within the predetermined range, or (ii) none of the readings from the first and second conversion devices are inside of the range, using a default setting to establish thrust commands in the engine control system; and using an idle power setting as the default setting if the aircraft is on the ground and the remaining structure of claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN HOLMES/Primary Examiner, Art Unit 3655